May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          SHEILA BAILEY, Appellant

NO. 14-12-00333-CV                          V.

      AMAYA CLINIC, INC. AND DR. DAVID W. POWELL, Appellees




                      DR. DAVID W. POWELL, Appellant

NO. 14-12-00335-CV                          V.

                           SHEILA BAILEY, Appellee


                       AMAYA CLINIC, INC., Appellant

NO. 14-12-00354-CV                          V.

                         SHEILA BAILEY, Appellee
                     ________________________________

       This cause, an interlocutory appeal from the order signed March 30, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error. We order the decision of the court below AFFIRMED. We order that each
party shall pay its costs by reason of this appeal. We further order this decision
certified below for observance.